Motion to strike from appellants’ brief denied. Memorandum: The pleadings of the prior proceeding involving the parties are properly in the record, and Supreme Court incorporated by reference its prior decision *884into the decision and order now on appeal. Thus, the objected to portions of defendants’ brief are not dehors the record. Whether the arguments raised in defendants’ brief are properly preserved is an issue for consideration upon the argument of the appeal. Present — Green, J. P., Lawton, Fallon, Balio and Boehm, JJ.